UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 08-7004



JEFFREY R. COLE,

                Petitioner - Appellant,

          v.


RODERICK R. SOWERS, Warden; THE ATTORNEY GENERAL FOR THE STATE
OF MARYLAND,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, District Judge.
(8:07-cv-03323-PJM)


Submitted:   October 14, 2008              Decided:   October 17, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey R. Cole, Appellant Pro Se. Edward John Kelley, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jeffrey R. Cole seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C. § 2254 (2000) petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.            28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”            28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating   that   reasonable       jurists   would   find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.         Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).         We have

independently reviewed the record and conclude that Cole has not

made the requisite showing.   Accordingly, we deny a certificate of

appealability and dismiss the appeal.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                 DISMISSED




                                    2